DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed  03/08/2021. As directed by the amendment, claims 1-133 have been cancelled and claims 134-153 have been added. Thus, claims 134-153 are currently pending and subject to examination on merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 137 recites the limitation "the  final composition".  There is insufficient antecedent basis for this limitation in the claim, moreover, it is unclear whether final composition is the composition prior to use or after use, since claim 1 appear to set forth a composition that would vary before use and after use. For examination purposes, it is presumed the recitation refers to the composition prior to use.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 134 and 136-152 are rejected under 35 U.S.C. 103 as being unpatentable over BOWLER et al., WO 2010070292 A1 hereinafter “BOWLER” in view of WAGNER WO0135906. 
Regarding claim 134, Bowler discloses a kit ([page 8, lines 1-2]) a biophotonic composition ([page 8: 3-4]) ; wherein the biophotonic composition comprises: at least one chromophore ([page 8: 3-4] “photo-catalyst”); and a gelling agent ([page 6: 11-19]); - one or more of a light source for activating the at least one chromophore ([page 8: 5-7]); and - instructions for use of the biophotonic composition and the light source ([page 10: 21- page 11: 18]).
BOWLER fails to explicitly disclose wherein the gelling agent is present in an amount sufficient to gel the composition and render the biophotonic composition substantially resistant to leaching such that less than 15% by weight of the total chromophore amount leaches out of the biophotonic composition in use.
WAGNER in the same problem solving area of limiting leaching in a composition teaches that it was known in the prior art to vary an amount of a hydrophilic conditioning agent in a personal care compound such that less than 15% of benefit component leaches out (see page 11, lines 6-19) for the added advantage of little or no irritation as a result of little or no leaching (see page 1, lines 20-23), the disclosed hydrophilic conditioning agents are similar with the gelling agent disclosed by BOWLER. In view of these teachings, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have adjust the quantity of the gelling agent in the compound of BOWLER such that less than 15% of benefit component leaches out as taught by WAGNER, so as to ensure the biophotonic compound causes little or no irritation as a result of leaching of the chromophore during use.
Regarding claim 136, the gelling agent disclosed by BOWLER in [page 6: 11-19] is one of a cross-linked polymer, hydrophilic material, hygroscopic material or a hydrated polymer. 
Regarding claim 137, BOWLER discloses in page 6: 18-19, 1 to 5% by weight of the viscocifier that are gelling agents, which overlaps the claimed range of 0.5-2%. Due to the overlap of ranges, a prima facie case of obviousness exists. See MPEP 2144.05(l). “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped. ).
Regarding claim 138, the composition of BOWLER is translucent, see [page 8: 5-7] i.e., allows light to pass through to activate the photo-catalyst within the composition. 
Regarding claims 139-144, the claims recites intended use of the biophotonic composition of the kit, the intended use does not impart any structural difference with the claimed kit, the kit of BOWLER comprises a biophotonic composition as discussed in claim 134 above, the same composition is capable of performing the same functions as claims 139-143  in view of discussion in [page 3: 3-6] wherein the composition of BOWLER would generate singlet oxygen that would have a similar effect of stimulating wound repair of a Grade II or III chronic wound, collagen formation around a wound, initiating wound healing at the center, expressing growth factors at a wound center or generating a closed wound without a hollow under surface of the closed wound, else,  the claims are incomplete for failing to recite additional components of the composition that distinguishes from the composition of BOWLER. 
Regarding claim 145, 147 and 148, the light sources of BOWLER emit light having a wavelength that overlaps an absorption spectrum of the one or more chromophores ([page 8: 9-10]) [claim 145]; the light source emits visible non-coherent light ( [page 5: 8-13] and [page 9: 19-25]). [claim 147]; and the light source emits violet or blue light or both ([page 5: 8-13]).
Regarding claim 146, the light source of BOWLER is disclosed having a power density ranging from 40mW/cm2 to 200mW/cm2 ([page 8: 16-21] formula when applied to example in page 13: 14-17) , the light source is capable of achieving a power density of between 50-150 mW/cm2 by simply varying the energy or time parameter in purview of a user, as per discussed by BOWLER in page 8: 19-21.
Regarding claims 149-152, the recitations directed to content of information i.e., printed matter (see Specification as filed, page 63: 12-14 “Written instructions”). No patentable weight is given to the instructions describing a method, since nonfunctional printed matter does not distinguish the claimed product from the prior art product if the content of the printed matter is not functionally related to the product. See MPEP 2111.05(II)  “… where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals”. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864. Since the biophotonic composition and light source with instructions in a kit is a known product, all the instructions are doing is teaching a new use for an existing product. In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Claim 135 is rejected under 35 U.S.C. 103 as being unpatentable over  BOWLER in view of WAGNER as applied to claim 134 above, and further in view of BASS et al., US 5293362 A hereinafter “BASS”.
Regarding claim 135, BOWLER in view of WAGNER discloses the invention of claim 134 as discussed above, BOWLER teaches in [page 6: 6-10] that preferably the gel has a high viscosity that it does not flow out of wounds but fails to disclose the viscosity range of 10,000 cP to 50,000 cP. 
However, BASS discloses a biophotonic composition comprising a gelling agent and a chromophore, and teaches that the viscosity range of 20,000-200,000cP is preferred because a biophotonic composition with viscosity in said range does not run off tissue and remains fixed even when energy is applied ([col. 7: 31-43]). Since BOWLER  requires the biophotonic composition not to flow out of wounds, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the biophotonic composition of Bowler to have a viscosity in the range of 20,000-200,000 cP with reasonable expectation of success that said biophotonic composition would not flow out of the wound. 
The kit of  BOWLER in view of WAGNER and BASS comprise a  biophotonic composition with a viscosity range that overlaps with the claimed range, a prima facie case of obviousness exists. See MPEP 2144.05(l). “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped. ).
Claim 153 is rejected under 35 U.S.C. 103 as being unpatentable over  BOWLER in view of WAGNER as applied to claim 134 above, and further in view of PERRICONE US 20040049247 A1.
Regarding claim 153, BOWLER in view of WAGNER discloses the invention of claim 134 as discussed above but for the kit further comprising one or more waveguides. However, PERRICONE in the same filed of endeavor of apparatus for skin treatment using light discloses an analogous light source capable of emitting light [abstract] that is absorbed by the photo-catalyst of BOWLER, the light source is provided with a waveguide (310,218 – see Figs. 3 and 4, [0028] and [0030]) to facilitate delivery of light from the light source to a target skin area. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the kit of BOWLER to include a waveguide, so as to facilitate delivery of light energy to a target skin area comprising the wound.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793